         Case 1:17-cr-00078-SPW Document 158 Filed 09/07/21 Page 1 of 1



                                                             SEPT 7, 2021




                  IN THE UNITED STATES DISTRJCT COURT
                      FOR THE DISTRJCT OF MONTANA
                            BILLINGS DIVISION


  UNITED STA TES OF AMERlCA,
                                                 CR 17-78-BLG-SPW-4
                      Plaintiff,
                                                 ORDER
  vs.

 JOSEPH ALAN NYHART,

                      Defendant.

        For the reasons stated on the record, JOSEPH ALAN NYHART is hereby

released from the custody of the U.S. Marshals Service.


        DATED this 7th day of September, 2021.


                                            ~             l u/~
                                            .ISUANP.WATTERS
                                              U.S. DISTRJCT JUDGE




                                        1
